Citation Nr: 0935959	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-31 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

The appellant had active service from April 1944 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

A hearing before the undersigned was held in May 2009.  A 
transcript of the hearing has been associated with the claim 
file.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

At the outset, it is noted that in April 2009 the Veteran 
sent private medical records to the RO which have since been 
associated with the claim file.  There is no indication in 
the record that the Veteran waived initial consideration of 
this evidence by the AOJ and a Supplemental Statement of the 
Case (SSOC) has not been issued since the records were 
submitted.  An SSOC must be issued which takes into 
consideration the evidence submitted in April 2009.  See 38 
C.F.R. §§ 19.31, 19.37 (2008).  

Additionally, regarding the peripheral neuropathy claim, 
further development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, a diagnosis of 
peripheral neuropathy is noted in the record, including at an 
October 2008 VA examination.  However, the examiner at that 
time did not expressly address whether there is a causal 
relationship between the peripheral neuropathy and the 
Veteran's active service or his service-connected lumbar 
spine disability.  Moreover, no other competent evidence 
addresses such etiology.  

It is acknowledged that the Veteran has testified as to 
radiating pain from his back down to his legs.  It is also 
acknowledged that he is competent to discuss such symptoms.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in the 
circumstances of the current case, the question of etiology 
involves complex medical issues that are not merely 
observable and are thus outside the scope of his competence 
as a layperson to address.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Accordingly, an opinion should be 
obtained regarding the etiology of the Veteran's peripheral 
neuropathy of the lower extremities.
   
Moreover, the Board notes that the Veteran is claiming 
service connection for a hearing loss disability and has 
alleged that he incurred hearing loss disability as a result 
of a blast which occurred on board his ship during combat.  
He also alleges that he had difficulty with his hearing since 
service.  A prior rating decision of November 2001 shows that 
the RO has accepted that the Veteran's ship was torpedoed and 
has given the Veteran the benefit of the doubt that he was on 
board the ship at the time of the blast.  Finally, the Board 
notes that private medical treatment records show that the 
Veteran has severe hearing loss.  Under the circumstances, 
the Board is of the opinion that a VA examination and medical 
opinion is necessary prior to a final adjudication of the 
issue of service connection for a hearing loss disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for the VA examiner who 
evaluated the Veteran in October 2008 to 
review the record and state whether it is 
at least as likely as not that the 
currently diagnosed peripheral neuropathy 
is causally related to active service.  
He should also state whether it is at 
least as likely as not that the currently 
diagnosed peripheral neuropathy is 
proximately due to, a result of, or a 
component of the Veteran's service-
connected lumbar sprain with traumatic 
osteoarthritis.  All opinions should be 
accompanied by a clear rationale.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.  The 
claims file must be reviewed in 
conjunction with this request.  

If the examiner from October 2008 is no 
longer available to reply, then another 
comparably qualified examiner may respond 
in his place.  In either case, if it is 
believed that additional objective 
examination is required to fully respond 
to this inquiry then such examination 
should be arranged.

2.  Schedule the Veteran for an 
audiologic examination to determine the 
nature and severity of any hearing loss 
disability.  The examiner should state 
whether it is at least as likely as not 
that any current hearing loss is 
causally related to active service.  
Any opinion should be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  After the above development has 
been completed, the AOJ should issue 
the Veteran a supplemental statement of 
the case regarding the issues on 
appeal, with consideration of the 
evidence submitted in April 2009 and 
any additional evidence obtained 
thereafter.  If any benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



